Appeal from an order of the Family Court, Wayne County (John B. Nesbitt, J), entered September 16, 2005 in a proceeding pursuant to Family Court Act article 7. The order, among other things, extended the placement of respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent was adjudicated a person in need of supervision and placed with petitioner for a period of 12 months. Petitioner thereafter sought to extend respondent’s placement for a period of 12 months (see Family Ct Act § 756-a [a]). Family Court did not abuse its discretion in granting the petition seeking that relief (see § 756-a [d]; Matter of Kacey H., 223 AD2d 876, 877 [1996]). The evidence at the hearing on the petition established that, although the conduct of respondent had improved in certain areas during her initial placement, she continued to have problems at school and at her residence, and that she required additional treatment and supervision in order to enable her to return safely to her home (see Kacey H., 223 AD2d at 877; see also Matter of Justin H., 278 AD2d 555, 556-557 [2000]).
We reject petitioner’s contention that a subsequent proceeding commenced by respondent has rendered this appeal moot. Respondent remains subject to the order on appeal until it expires in August 2006 (cf. Matter of Sarah G., 11 AD3d 976 [2004]). Present—Scudder, J.P., Kehoe, Smith, Green and Pine, JJ.